Motion by Attorney General to vacate the stay of execution allowed 6 December 2002. Petition by Attorney General for writ of certiorari to review the order of the Superior Court, Durham County denied 6 December 2002. Petition by Attorney General for writ of prohibition allowed 6 December 2002. Petition by defendant for writ of supersedeas denied 9 December 2002. Petition by defendant for writ of certiorari to review the order of the Superior Court, Rockingham County, denied 9 December 2002. Motion by defendant for stay of execution denied 9 December 2002.